Citation Nr: 1712629	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide agents and/or to service connected diabetes mellitus and ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to August 1970, to include in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision of a VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans' Affairs (VA) Regional Office (RO).  Jurisdiction of the claim remains with the Agency of Original Jurisdiction (AOJ) in St. Petersburg, Florida. 

In October 2014, the case was remanded for additional development.  


FINDING OF FACT

Hypertension was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to his service, to include as due to his exposure to herbicide agents therein, or was caused or aggravated by his service-connected diabetes mellitus and IHD.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as secondary to exposure to herbicide agents and/or to service-connected diabetes mellitus and IHD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310, 4.104 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his hypertension. 

The Veteran was afforded a VA examination in January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he is entitled to service connection for hypertension on a direct basis.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, within the year following, or as a result of, active military service.  As such, service connection cannot be established on a direct basis.  

The Veteran's service personnel records show that he served in the Republic of Vietnam.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to elevated blood pressure or hypertension.  On May 1970 service separation physical examination report, clinical evaluations of the Veteran's heart and vascular system were normal.  His blood pressure was recorded as 130/82.  In an accompanying treatment note, it was reported that the Veteran had been found to be physically qualified for release from active duty with no defects noted on his physical examination.

Postservice treatment records show that in November 2007, the Veteran reported to the VA to establish care.  He reported that he had had a few elevated blood pressures in the past, but usually his blood pressure had a systolic less than 130.  On physical examination, his blood pressure was 148/90.  The clinician assessed hypertension and stated that a review of the Veteran's blood pressures in the last year from outside records demonstrated most were below a systolic of 130; however, he had a systolic of 147 on occasion in the past.  It was noted that his blood pressure was elevated that day, but the clinician noted that the Veteran was nervous.  On March 2008 VA examination, it was noted that the Veteran had been given a diagnosis of early borderline benign essential hypertension in Fall 2007, and that it was controlled with low sodium/fat diet with no medications prescribed.  On February 2009 and December 2009 VA examinations, it was noted that the Veteran had been given a diagnosis of hypertension in Fall 2007, and that although it was controlled initially with lifestyle changes, he was eventually put on medication.   

Based on the foregoing, there is no evidence that the Veteran's elevated blood pressure/hypertension was manifested in service or to a compensable degree in the first year following his separation from active duty.  Consequently, service connection for hypertension on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from high blood pressure or hypertension continuously since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Instead, the Veteran provides alternative theories of entitlement to the benefit sought.  First, the record raises the question of whether the Veteran's hypertension is causally related to his exposure to Agent Orange in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumptions was expanded by August 2010 amendment to 38 C.F.R. § 3.309 (e) to include chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide agents presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to that disability.  See also 75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke). 

The United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is, however, no competent evidence in the record of a possible nexus between the Veteran's hypertension and his service, to include Agent Orange exposure.  

In this regard, it is noted that the Veteran's VA treatment records are silent for such an opinion.  VA also attempted to assist the Veteran by affording him a VA examination in January 2015 to address the question of whether his claimed hypertension was caused by or related to his military service, to include his combat service and exposure to Agent Orange therein.  In the January 2015 VA examination report, the VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran was diagnosed with hypertension over thirty years after being in the military.  The examiner also stated that the Veteran's combat and/or exposure to Agent Orange did not cause the hypertension to occur, and explained that his hypertension condition was systemic and caused more likely by obesity and familial tendency.  The examiner further stated that hypertension was not a presumptive condition to Agent Orange exposure.  The examiner stated that she had reviewed the cited medical literature in the Board's October 2014 remand, and noted that there was only suggestive and limited evidence to associate Agent Orange and hypertension.  Therefore, the possibility of hypertension being associated to Agent Orange exposure would be merely speculative by the examiner.  The examiner further stated that the Veteran had a common systemic hypertension with no renal or kidney disease.  Anatomically, hypertension is an increase in vascular blood resistance, thus higher blood pressure readings.  Therefore, in this instance, the etiology for the hypertension condition was obesity and familial tendency.  
The Veteran's second alternative theory of entitlement is that his hypertension is due to his service-connected diabetes mellitus and/or IHD.  Specifically, he asserts that his diabetes mellitus caused or aggravated his hypertension because he was placed on hypertension medication after he was diagnosed with diabetes.  He also asserts that his IHD has caused or aggravated his hypertension because his blood pressure went up and his medication had to be adjusted after the IHD diagnosis.  

On March 2008 VA examination, essential benign hypertension, borderline, diet-controlled, with no renal abnormalities was diagnosed.  The examiner stated this was not related to the Veteran's diabetes mellitus.

On February 2009 VA examination, hypertension was diagnosed.  The examiner stated that because there was no end organ or cardiac damage, the hypertension was not caused by, or the result of, the diabetes mellitus.

On December 2009 VA examination, the examiner stated, "Hypertension not secondary to [the Veteran's] diabetes mellitus type 2 as determined on his last diabetic [VA examination February 2009]."

In the Board's October 2014 remand, it was determined that the opinions provided during the February 2009 and December 2009 VA examinations were conclusory in nature, and that no medical opinion had been obtained to determine whether there was a causative relationship between the Veteran's hypertension and his service-connected IHD; therefore, the claim for hypertension was remanded for another VA examination.  

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination in January 2015.  

Regarding the question of whether the Veteran's hypertension was secondary to his service-connected diabetes mellitus, the January 2015 VA examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his diabetes mellitus.  To support this opinion, the examiner noted that the Veteran had normal renal functioning, no diabetic nephropathy and no renal disease or renal artery involvement.  Therefore, there was no associated cause of hypertension from diabetes.  The examiner also opined that the hypertension was not aggravated by the diabetes mellitus because there was no renal involvement, such as nephropathy, related to diabetes.  

Regarding the question of whether the Veteran's hypertension was secondary to his service-connected IHD, the January 2015 VA examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by IHD.  The examiner explained that the Veteran had systemic benign hypertension (the elevation of arterial blood pressure in the vessels that supply oxygenated blood to the body), which was not related to IHD.  To support this conclusion, the examiner stated that he had reviewed medical literature which revealed that high blood pressure is a common condition in which blood is forced against artery walls.  Blood pressure is determined by the amount of blood that the heart pumps and the amount of resistance to blood flow in the arteries.  The more blood the heart pumps and the narrower the arteries, the higher the blood pressure.  Th examiner noted that individuals can have high blood pressure (hypertension) for years without any symptoms, and that even without symptoms, damage to blood vessels and the heart continue and can be detected.  The examiner further stated that high blood pressure generally develops over many years and affects nearly everyone eventually, but that it is fortunately easy to detect and can be controlled with physician assistance once it is identified.  

The examiner also opined that the Veteran's hypertension was not aggravated beyond its natural course or progression related to his IHD.  The examiner explained that although the Veteran did have an increase in blood pressure medication for tighter control to ward off further heart stress since having IHD and heart attacks, the hypertension itself was not aggravated because of the IHD or heart attacks.  The examiner stated that had that been the case, the heart attack would cause the heart muscle not to pump as effectively if damaged, which would cause a lower blood pressure reading, not a higher one.  Thus, the blood pressure medication increase was to tightly control the hypertension to reduce stress to the IHD heart muscle, and not because the IHD aggravated the hypertension to cause the increase in blood pressure medications.  
As the January 2015 VA medical opinion was provided by a certified registered nurse practitioner (who is qualified to provide it), was based on a physical examination of the Veteran and a review of the entire claims file, and includes a rationale for the opinion, it has substantial probative value.  It is also supported by the prior VA examinations conducted in March 2008, February 2009, and December 2009.  Significantly, there is no competent evidence to the contrary; therefore, the January 2015 VA medical opinion is persuasive.

The Veteran's own statements relating his hypertension to his service-connected diabetes mellitus and/or IHD are not competent evidence, as he is a layperson and lacks the training to opine regarding medical etiology.  The question of whether one disability may be etiologically related to another is one that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Hypertension is a disease of the vascular system and the record does not show that the Veteran has training or education in this medical field.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to herbicide agents exposure and/or service-connected diabetes mellitus and IHD.  Accordingly, it must be denied.









(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus and IHD, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


